Citation Nr: 1512282	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  10-23 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969, and is a recipient of the Purple Heart medal and the Combat Infantry Badge, following service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In November 2011, the Veteran testified at a Videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing has been associated with the electronic record.

In December 2013, the Board remanded the claim for further evidentiary development.  The case is back before the Board for further appellate proceedings.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to obtain outstanding Social Security Administration (SSA) disability records and another VA examination with etiology opinion.

In his October 2009 VA psychiatric examination, the Veteran indicated that he had been on SSA disability since May 2006 following his severe stroke.  Although the SSA records appear to be related to the Veteran's nonservice-connected stroke, the Board finds that they may also shine more light on his claimed psychiatric disorder, as the examiners have found that the Veteran's psychiatric disorder was secondary to his stroke.  The RO should therefore obtain all records from the SSA pertaining to the Veteran's claim for disability benefits.

The Veteran participated in combat with the enemy while in Vietnam and sustained a gunshot wound to the left leg, resulting in a fracture of the tibia and fibula, in June 1968.  Subsequent to service, in May 2006, he suffered a major right hemispheric stroke.  A private medical report from December 2006 indicates that he had poor memory, depression, and insomnia.

In October 2009, the Veteran underwent a VA psychiatric examination.  The examiner found that the criteria for a PTSD diagnosis had not been met and rendered an Axis I diagnosis of adjustment disorder with mixed emotional features.  The examiner further noted that the adjustment reaction appeared to be in relation to complications from the Veteran's recent stroke and hip surgery.  In its December 2013 remand, the Board found that the October 2009 VA examiner did not acknowledge the notation of depression from December 2006.  The Board also found that the examiner did not address the Veteran's contentions in his November 2011 hearing that his depression preexisted the stroke and was related to service.  The Board therefore remanded the claim for another VA examination which fully addressed the nature and etiology of the claimed psychiatric disorder and depression.

Pursuant to the Board's December 2013 remand, the Veteran was afforded another VA psychiatric examination in February 2014.  The examiner found that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner rendered diagnoses of alcohol use disorder and unspecified depressive disorder.  The examiner found that it was less likely as not that the Veteran's alcohol use disorder was related to or caused by his reported military combat experiences.  He explained that the Veteran's current pattern of use was best attributed to his depression related to his limited physical functioning following his stroke.  The examiner also found that it was less likely as not that the Veteran's depressive disorder was related to or caused by his reported military combat incidents.  He explained that the Veteran's symptoms appeared to be a reaction to the limitations caused by his stroke in 2006, and were aggravated by his excessive alcohol use.  The examiner noted that the Veteran's history supported a much higher level of overall functioning prior to his stroke.  The examiner noted that since the Veteran's stroke, his alcohol use had escalated, as well as his depressive symptoms.

The Board finds this opinion to be inadequate because the examiner did not address the Veteran's contentions in his November 2011 hearing that his depression preexisted the stroke and was related to service, as instructed in the December 2013 Board remand.  Interestingly, the examiner instead noted that since the Veteran's stroke, his alcohol use and depressive symptoms had escalated (emphasis added).  This appears to suggest that the Veteran experienced depressive symptoms prior to his stroke, which were then aggravated by his stroke.  In light of the foregoing, the Board finds that a new VA examination should be afforded to fully address the nature and etiology of any diagnosed psychiatric disorder, to specifically include depression.

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Contact the Social Security Administration and obtain
   any records pertaining to the Veteran's claim for 
   Social Security benefits.
   
3.   After the above development has been completed to 
	the extent possible, schedule the Veteran for an 
	examination by a VA psychiatrist or psychologist to 
	determine the nature and etiology of any acquired 
	psychiatric disorder, to include depressive disorder 
	and PTSD.  The entire claims file, including a copy of 
	this remand, should be provided to the examiner for 
	review, and the examiner should note that it has been 
	reviewed.  All necessary tests and studies should be 
	performed, and all findings should be set forth in 
	detail.

   Based on the review of the claims file and 
   examination of the Veteran, the examiner should 
   identify:
   
   	Whether any current diagnosed acquired 
   	psychiatric disorder present during the period 
   	of this claim, to include depressive disorder and 
   	PTSD, at least as likely as not (i.e., at least 50 
   	percent probability) had its clinical onset 
   	during service or is related to any in-service 
   	disease, event, or injury, to include the 
   	Veteran's combat service and combat-related 
   	injuries.
   
   The examiner should consider and discuss the 
	Veteran's reported history and contentions, as well as 
	any other pertinent medical nexus evidence of record.  
	The examiner should specifically comment on the 
	December 2006 private medical record noting poor 
	memory, depression, and insomnia and the Veteran's 
	contentions in his November 2011 hearing that his 
	depression preexisted the stroke and was related to 
	service.

	The examiner should provide a complete rationale for 
	all opinions expressed.  If the examiner is unable to 
	provide the requested opinion, he or she must explain 
	why the opinion cannot be provided.

4.   After the development has been completed, adjudicate 
	the claim.  If the benefit sought remains denied, 
	furnish the Veteran and his representative a 
	supplemental statement of the case and return the case 
	to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

